On October 7, 1992, the Defendant was revoked and was sentenced to twenty (20) years on each of two counts for Sexual Assault; and twenty-five (25) years for Sexual Intercourse Without Consent; all sentences to run concurrently; the Defendant shall be considered a dangerous offender and not be considered for parole until he has successfully completed the Sexual Offender Treatment Program at which time he may be given a non-dangerous offender status. Credit for 51 days time served.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*29DATED this 6th day of May, 1993.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed because his attorney was not present.
IT IS HEREBY ORDERED that the application for review of sentence shall be dismissed with prejudice with leave to refile at a later time.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges